DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz Uribe (US2015/124019) in view of Takahashi (8070249).
Cruz Uribe teaches a fluidic die comprising:
Claim 1:
a plurality of fluid actuators (paragraph 0018); an actuation data register to store actuation data that indicates each fluid actuator of the plurality of fluid actuators to actuate (paragraph 0023); each mask data pattern of the different mask data patterns indicating a 
Cruz Uribe does not teach:
(claim 1) a plurality of mask registers to store respective different mask data patterns .  
(claim 3) actuation controller is to: for the first set of actuation events, control actuation of the plurality of fluid actuators based on actuation data in the actuation data register and the mask data pattern in the first mask register, and for the second set of actuation events, control actuation of the plurality of fluid actuators based on actuation data in the actuation data register and the mask data pattern in the second mask register.
(claim 4.) wherein the mask register of the plurality of mask registers selected by the multiplexer is according to information received from a fluid ejection system that includes the fluid ejection device.

              Takahashi teaches a plurality of mask registers to store mask patterns (column 11, lines 10-30) and   controller is to: for the first set of actuation events, control actuation of the plurality of fluid actuators based on actuation data in the actuation data register and the mask data pattern in the first mask register, and for the second set of actuation events, control actuation of the plurality of fluid actuators based on actuation data in the actuation data register and the mask data pattern in the second mask register (column 11, lines 10-30).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of  Cruz Uribe to incorporate the teaching of mask registers taught by Takashi for the purpose of storing mask patterns.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz Uribe in view of Takahashi as applied to claim `above, and further in view of Martin (10,875,298).
Cruz Uribe in view of Takahashi teaches all claimed features of the invention except a multiplexer select a mask register of the plurality of mask registers; and an actuation controller to control actuation of a set of fluid actuators of the plurality of fluid actuators based on the actuation data in the actuation data register and the mask data pattern in the selected mask register.
Martin teaches a multiplex (col 8, lines 60-65).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Cruz Uribe in view of Takahashi to incorporate the teaching of a multiplexer taught by Martin for the purpose of selecting a mask register.

Claims 11, 12, 14, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Cruz Uribe (US2015/124019) in view of Takahashi (8070249) and Martin (10,875,298).
	Cruz Uribe teaches:
  *a fluidic die comprising: a plurality of fluid actuators; an actuation data register to store actuation data, the actuation data indicating each fluid actuator of the plurality of fluid actuators to actuate (paragraphs 0018, 0023, and 0030);	
	Cruz Uribe does not teach: a plurality of mask registers to store respective different mask data patterns, each mask data pattern of the different mask data patterns indicating a respective set of fluid actuators of the plurality of fluid actuators enabled for actuation for a respective actuation event; and
a multiplexer responsive to information from the system controller to selectively select mask registers of the plurality of mask registers at different times. Cruz Uribe does not system controller is to provide different information to the multiplexer to cause selection of different mask registers of the plurality of mask registers to perform dynamic mode switching among different modes of the fluid control system.

	Takahashi teaches  mask registers (column 11, lines 10-30) and Martin teaches a multiplexer (col 8, lines 60-65).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teaching of mask registers taught by Takahashi and multiplexer taught by Martin for the purpose of selective a desire mask pattern.


Allowable Subject Matter
Claims 5-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853